DETAILED ACTION

1.	
This is in reply to an application filed on 04/08/2020. Claims 1-19 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.
Note Prior arts do not read on the limitations of claims 1-19.

4.
Claim Objection
1)
Claim 11 is objected to, because this claim has typographical errors. The examiner suggests the following correction: 
Replacement of “comparing the calculated check values with the check values of the payload data of the block be verified” with “comparing the calculated check values with the check values of the payload data of the block to be verified”.
2)
Claims 1-3, 6, 9-12, and 15-18 are objected to, because one or more limitations of these claims lack an antecedent basis in the claim. The examiner suggests the following correction:

Claim 1:
Replacement of “the tamper-proof” with “tamper-proof”.

Replacement of “a predefined number of blocks of the blockchain structure to which the corresponding block bidirectionally linked” with “a predefined number of blocks of the blockchain structure to which a corresponding block bidirectionally linked”.
Replacement of “calculating a check value of the payload data of the corresponding preceding block” with “calculating a check value of the payload data of a corresponding preceding block”.

Claim 2: 
Replacement of “the other block of the two bidirectionally linked blocks” with “other block of the two bidirectionally linked blocks”.

Claim 3: 
Replacement of “the existing link data” with “an existing link data”.
Claim 6: 


Claim 8: 
Replacement of “the corresponding blocks of the blockchain structure” with “corresponding blocks of the blockchain structure”.

Claim 9: 
Replacement of “wherein the number of check value portions in the first groups varies in each case depending on the distance of the block of the blockchain structure” with “wherein the number of check value portions in the first groups varies in each case depending on a distance of a block of the blockchain structure”.

Claim 10: 

Replacement of “denotes the hash value of the data D.sub.i of block B.sub.i” with “denotes a hash value of the data D.sub.i of block B.sub.i”.

Replacement of “denotes the private cryptographic key K.sub.Pr of the owner O(B.sub.v)” with “denotes a private cryptographic key K.sub.Pr of an owner O(B.sub.v)”.

Claim 11: 
Replacement of “the error correction code” with “an error correction code”.

Claim 12: 
Replacement of “calculating at least a part of the check value portions which are created using the user data” with “calculating at least a part of the check value portions which are created using a user data”.

Claim 15: 
Replacement of “comprise data which are characterising for the content of a digitally coded document, the provision of the data to be stored” with “comprise data which are characterising for a content of a digitally coded document, a provision of the data to be stored”.

Claim 16 and 17: 
Replacement of “the provision of the data to be stored” with “a provision of the data to be stored”.

Claim 18:
Replacement of “wherein the payload data of each block of the blockchain structure are verifiable by means of the link data of a predefined number of blocks of the blockchain structure to which the corresponding block
Replacement of “calculating a check value of the payload data of the corresponding preceding block” with “calculating a check value of the payload data of a corresponding preceding block”.


5.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language of claim 11 is confusing and unclear, for example “comparing the calculated check values with the check values of the payload data of the block be 

6.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1)
Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 4 and 5 depend on claim 1, however the limitations of the claims do not limit the limitations of claim 1, instead they limit the limitations of claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, examiner assumes that claims 4 and 5 depend on claim 3.

2)
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 depends on claim 18, however the limitation of claim 19 does not limit the limitations of claim 18, for example the preamble of claim 19 recites “a telecommunications system which comprises an electronic data storage system” which is not taught by claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, examiner assumes that claim 16 depends on claim 15.



















Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/AYOUB ALATA/Primary Examiner, Art Unit 2494